Citation Nr: 1742702	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-31 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for basal cell carcinomas, squamous cell carcinomas and actinic keratosis as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied service connection for the Veteran's skin cancer.

In August 2012, the Veteran filed his notice of disagreement, was issued a statement of the case in September 2013, and in October 2013 perfected his appeal to the Board.

In August 2016, the Veteran and his wife testified at a video conference hearing conducted at the Memphis RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record. 


FINDING OF FACT

Current basal cell carcinomas, squamous cell carcinomas and actinic keratosis did not have its onset during active service, and was not otherwise caused by active service, including as a result of exposure to an herbicide agent, such as that in Agent Orange.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for basal cell carcinomas, squamous cell carcinomas and actinic keratosis, including as a result of herbicide exposure, have not all been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest during service or to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309 (2016).  As explained further in this document, the Veteran's skin cancer did not manifest within on year of separation from active service.  

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, navel, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f).  For veterans exposed to such herbicide agents service connection can be presumed for certain diseases, specified at 38 C.F.R. § 3.309 (e).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(ii).  Basal cell carcinoma, squamous cell carcinoma, and actinic keratosis are not diseases listed at 38 C.F.R. § 3.309 (e) and presumptive service connection does not apply based on herbicide exposure.  

Here, the records show that the Veteran did not serve in the Republic of Vietnam, nor, for that matter along the demilitarized zone in Korea, nor in Thailand.  The Veteran is not presumed to have been exposed to an herbicide agent during his active service.  

However, that a presumption does not apply does not prevent a claimant to establishing direct service connection, to include establishing that he was exposed to an herbicide agent and that such exposure caused the claimed disability or disabilities.  See Combee v. Brown, 1039, 1043-44 (Fed. Cir. 1994), Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The evidentiary standard for that proof is that the evidence favorable to the claim outweighs the evidence unfavorable to the claim or the evidence favorable to and unfavorable to the claim are approximately evenly balanced. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

The Veteran testified at his August 2016 hearing that he developed skin cancer as a result of exposure to herbicide agents.  He stated that he did not have any skin conditions or cancers prior to service and was exposed to Agent Orange while stationed in Ft. Gordon, Georgia and in Okinawa, Japan.  The Veteran asserted that he sprayed around the perimeter of the base with a chemical that killed everything quickly and had "X"s on the drums, and that he was told by people he worked with the chemical was a tactical herbicide used in Vietnam.

The Veteran's testimony regarding exposure is not credible.  During the October 2016 hearing, the Veteran's representative asked him if he sought treatment for lesions following service.  The Veteran testified that he had a motor vehicle accident in 1976 and was in a coma for 18 days and this clouded his memory and he was not able to remember if he sought treatment for lesions.  It thus is reasonable to find that the Veteran's memory is not accurate.  Moreover, even absent memory difficulties from an accident, it is unlikely that the Veteran would remember, more than 40 years after service, that someone told him that drums contained a tactical herbicide that was being used in Vietnam.  The Veteran's DD Form 214 documents that his military occupational specialty was radio carrier attendant.  This occupation calls into question whether he would have been responsible for spraying a chemical to control vegetation.  The Board concludes that the Veteran was not exposed to an herbicide agent, such as that found in Agent Orange, during his active service.  

The Veteran's wife testified that when she married the Veteran in 1983, he had already developed the lesions and the condition has worsened over the years.  This testimony does not tend to show that he had lesions within the first several years of separation from active service; at most it is evidence that he had lesions at some time prior to when she met him.  

The Veteran submitted an August 2016 letter from his treating physician who opined that while he has treated many patients who have not been exposed to an herbicide agent for lesions similar to the ones suffered by the Veteran, based on review of current literature, Agent Orange is as likely as not a co-factor in the occurrence of these lesions.  The physician's correspondence is of no probative value because it assumes that the Veteran was exposed to Agent Orange.  The Board has determined that he was not exposed to Agent Orange.  

Review of the evidence reflects that skin cancer treatment is first noted many years after service.  The record does not show that the Veteran developed a malignant tumor within one year of separation from service.  Thus, the presumptive provisions for chronic diseases are not for application.  

Moreover, the record does not show that there is any etiological relationship between the Veteran's claimed disabilities and active service.  The timing of when he first had any skin problems, no earlier than the early 1980s, and when he was first treated for his current skin problems tends to show that his current skin conditions manifested many years after service and no relationship to service is shown.  Treatment records provide evidence of treatment for skin cancer between November 1986 and June 2012.  The earliest mention of skin problems is a VA medical certificate dated in September 1983.  This states that that the Veteran had a wart on his penis that manifested 7 years prior, that he had treated it himself with Tinactin with good results, and that it had returned in the prior six months.  The records show that he was seen by dermatology for this complaint.  If the Veteran had skin lesions present since service, it is highly unlikely that these would go unmentioned in such a report.  

In view of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran was exposed to an herbicide agent while on active duty, or that his current claimed disabilities are directly related to service.  Hence, the appeal must be denied as to these claims. There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102.  


ORDER

Entitlement to service connection for basal cell carcinomas, squamous cell carcinomas and actinic keratosis as due to herbicide agent exposure is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


